Name: Commission Regulation (EEC) No 2551/87 of 24 August 1987 repealing Regulation (EEC) No 1766/87 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 242/26 Official Journal of the European Communities 26 . 8 . 87 COMMISSION REGULATION (EEC) No 2551/87 of 24 August 1987 repealing Regulation (EEC) No 1766/87 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (% and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 1766/87 (2) stopped fishing for horse mackerel in ICES division VIII excluding VIII c by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal as from 26 June 1987 ; Whereas Spain has transferred on 23 July 1987 to France 1 000 tonnes of horse mackerel in ICES division VIII excluding VIII c ; whereas fishing for horse mackerel in ICES division VIII excluding VIII c by vessels flying the flag of France should therefore be permitted ; whereas consequently , it is necessary to repeal and re-enact Commission Regulation (EEC) No 1766/87 with modifi ­ cations ; Whereas fishing for this stock remains prohibited for vessels flying the flag of France or registered in France between the date of publication of Regulation (EEC) No 1766/87 and the date of publication of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Catches of horse mackerel in the waters of ICES division VIII excluding VIII c by vessels flying the flag of a Member State apart from Spain , Portugal and France or registered in a Member State apart from Spain, Portugal and France are deemed to have exhausted the quota allo ­ cated to the Community apart from Spain, Portugal and France for 1987. Fishing for horse mackerel in the waters of ICES division VIII excluding VIII c by vessels flying the flag of a Member State apart from Spain, Portugal and France or registered in a Member State apart from Spain, Portugal and France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 Commission Regulation (EEC) No 1766/87 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall not have retroactive effect. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 207, 29. 7. 1987, p . 1 . (2) OJ No L 167, 26. 6 . 1987, p . 19 .